    Case: 1:18-cv-05385 Document #: 70 Filed: 02/27/19 Page 1 of 2 PageID #:5961




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GIANNI VERSACE, S.P.A.,                           )
                                                  )
               Plaintiff,                         )
                                                  )           No. 18-cv-05385
       v.                                         )
                                                  )           Judge Andrea R. Wood
THE PARTNERSHIPS and                              )
UNINCORPORATED ASSOCIATIONS                       )
IDENTIFIED ON SCHEDULE “A,”                       )
                                                  )
               Defendants.                        )

                                              ORDER

        Defendant Shop2827057’s motion to dismiss [47] is denied. Pursuant to Fed. R. Civ. P.
12(a)(4)(A), Defendant shall file an answer by 3/13/2019. If Defendant Shop2827057 fails to
answer by 3/13/2019, it will be defaulted. The Clerk of Court shall send a copy of this Order to
Defendant Shop2827057 at the address indicated on its motion [47]. In addition, Plaintiff shall
send Defendant Shop2827057 a copy of this Order electronically in the same manner as service
was originally accomplished. Status hearing set for 2/27/2019 is stricken and reset for 3/28/2019
at 9:00 AM. See the accompanying Statement for details.

                                          STATEMENT

        Plaintiff Gianni Versace, S.P.A. (“Versace”) alleges that a number of online vendors
(collectively, “Defendants”), identified primarily by their domain names and online marketplace
accounts, sold counterfeit versions of Versace’s merchandise to Illinois residents via commercial
Internet stores. Due to the difficulty in identifying the correct physical addresses of Defendants, as
well as Defendants’ demonstrated ability to use electronic communications in contacting
customers and service providers, Versace requested that the Court approve electronic service of
the summons and complaint on Defendants. (See Pl.’s Memo in Supp. of Mot. for Electronic
Service at 1–2, Dkt. No. 18.)

        On August 16, 2018, this Court entered an order directing that Defendants be served by
email and electronic publication pursuant to Federal Rule of Civil Procedure 4(f)(3), which allows
the Court to authorize service of process by any means not prohibited by international agreement.
(8/16/2018 Minute Order, Dkt. No. 25.) See also Fed. R. Civ. P. 4(f)(3). Versace subsequently
served Defendants, including Defendant Shop2827057, by electronically publishing the
Complaint and Summons on a website to which Defendants’ Domain Names redirect and by
sending the same to the email addresses identified as belonging to the infringing accounts.
Shop2827057 now asserts that such service is improper, claiming that China’s “opposition to
Article 10 of the Hague Convention” prohibits Versace from directly serving Shop2827057 in that
    Case: 1:18-cv-05385 Document #: 70 Filed: 02/27/19 Page 2 of 2 PageID #:5962




manner. (Def. Mot. to Dismiss, Dkt. No. 47.) Shop2827057 further claims that Versace should
contact the Chinese Ministry of Justice regarding attempted service. Id.

        But the Hague Convention does not displace Rule 4(f)(3). See Nagravision SA v. Gotech
Int’l Tech. Ltd., 882 F.3d 494, 498 (5th Cir. 2018). Indeed, the Hague Convention expressly does
not apply “where the address of the person to be served with the document is not known.” Hague
Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
Commercial Matters, Art. 1, Nov. 15, 1965 (“Hague Convention”). That is precisely the case
here: the eBay Internet store identified with Shop2827057 provided no physical address or
identification of the owner. Since Versace did not and could not have known Shop2827057’s true
name or address, the Hague Convention does not apply and court-directed service was proper
under Rule 4(f)(3). See, e.g., MCM Holding AG, et al. v. Dequn Zhao, et al., No. 18-cv-1677
(N.D. Ill. Aug. 14, 2018) (Dkt. No. 42) (finding electronic service proper because defendant’s
address was unknown).

         Nor must Versace attempt service by contacting the Chinese Ministry of Justice, as
suggested by Shop2827057. The plain language of Rule 4 requires only that service be made as
directed by the court and not prohibited by international agreement. See Rio Properties, Inc. v. Rio
Int’l Interlink, 284 F.3d 1007, 1014–15 (9th Cir. 2002) (noting no requirement that plaintiff
attempt service by other means before petitioning the court for leave to serve under Rule 4(f)).
Moreover, email service of an online business defendant is warranted when the defendant has no
readily discoverable physical address, conducts business over the Internet, and uses email
regularly in contacting customers. Id. at 1017–18 (finding email service to be appropriate and the
most likely method of reaching foreign Internet business entity).

         For the reasons explained above, Defendant Shop2827057’s motion to dismiss is denied.
Pursuant to Federal Rule of Civil Procedure 12(a)(4)(A), the Court grants Shop2827057 fourteen
days—i.e., until March 13, 2019—to file an answer. If Shop2827057 fails to answer within that
time, it will be found in default pursuant to Federal Rule of Civil Procedure 55(a).




Dated: February 27, 2019                             __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                2
